Citation Nr: 0824323	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  07-15 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for lumbosacral strain, myositis with clinical right 
sided L5, S1 radiculopathy.  


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1999 to September 
1999, and from February 2001 to July 2001.  



This matter comes before the Board of Veteran's Appeals (BVA 
or Board) from an April 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1. The veteran's low back condition is manifested by forward 
flexion of the thoracolumbar spine 30 degrees or less, with 
evidence of pain in the last 20 degrees, and a functional 
loss of 50 degrees.  

2. The veteran's low back disability is manifested by 
radiating pain and decreased sensory responses in the right 
lower extremity, approximating mild incomplete paralysis of 
the sciatic nerve.  

CONCLUSIONS OF LAW

1. The criteria for an initial disability rating of 40 
percent, but no more, for lumbosacral strain, myositis with 
clinical right sided L5, S1 radiculopathy have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2007).

2. The criteria for a separate 10 percent evaluation for 
right-sided mild incomplete paralysis of the sciatic nerve 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.124a, Diagnostic Code 8520 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

With respect to the veteran's claim for an increased initial 
evaluation, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A.  §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R.    §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to 
initial adjudication of the veteran's claim, letters dated 
November 2005 and March 2006 satisfied the duty to notify 
provisions, including those regulations pertinent to the 
establishment of an effective date and of the disability 
rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Moreover, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication), and Simmons v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007), petition for cert. filed, U.S.L.W. (U.S. Mar. 21, 
2008) (No. 07A588); Overton v. Nicholson, 20 Vet. App. 427 
(2006).

The veteran's service medical records and VA medical 
treatment records have been obtained.  38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159.  The veteran was also afforded a VA 
examination in March 2006.  38 C.F.R. § 3.159(c) (4).  It 
should be noted that the veteran requested a local hearing 
scheduled but failed to show.  Subsequently, in a December 
2007 statement to the RO, the veteran specifically noted that 
he had no other evidence to submit to VA to substantiate his 
claim.  Therefore, there is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson,         20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 473.   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 


1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for 
rejecting evidence favorable to the claimant).

Disability Ratings

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A.   § 1155; 38 C.F.R. Part 4 (2007).  Where there 
is a reasonable doubt as to the degree
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Pertinent regulations do not 
require that all cases show all findings specified by the 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21 (2007).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a disability 
following an initial award of service connection for this 
disability, the rule articulated in Francisco does not apply.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the 
evaluation must be based on the overall recorded history of a 
disability, giving equal weight to past and present medical 
reports.  Id. 
Lumbosacral Strain, Myositis with Clinical Right Sided L5, S1 
Radiculopathy, Currently 20 Percent

Service connection for lumbosacral strain was granted by an 
April 2006 rating decision, and a 20 percent evaluation 
assigned under the provisions of 38 C.F.R § 4.71, Diagnostic 
Code 5237, effective October 2005, the date of the veteran's 
claim.  See 38 C.F.R. § 4.71, Diagnostic Code 5237 (2007).  
The veteran contends that his service-connected disability is 
severe enough as to warrant a higher evaluation.  

The General Rating Formula for Diseases and Injuries of the 
Spine (General Rating Formula) provides for a 100 percent 
evaluation for unfavorable anklyosis of the entire spine; a 
50 percent evaluation for unfavorable anklyosis of the entire 
thoracolumbar spine; a 40 percent evaluation for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable anklyosis of the entire thoracolumbar spine; a 20 
percent evaluation for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; and a 10 percent evaluation 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or vertebral body fracture 
with loss of 50 percent or more of the height.  38 C.F.R. § 
4.71a, General Rating Formula (2007).  Any associated 
objective neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, are to be rated 
separately, under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, General Rating Formula, Note (1).  

For VA compensation purposes, normal forward flexion of the 
lumbar spine is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the lumbar spine is 240 degrees.  
38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 
38 C.F.R. § 4.71a, Plate V (2007).  Unfavorable anklyosis for 
VA purposes is where the spine is fixed in flexion or 
extension and there is resulting restricted opening of the 
mouth and chewing, breathing limited to diaphragmatic 
respiration, gastrointestinal symptoms, dyspnea or dysphagia, 
atlantoaxial or cervical subluxation or dislocation, or 
neurologic symptoms due to nerve root stretching.  38 C.F.R. 
§ 4.71a, General Rating Formula, Note (5).  

After review of the record, the Board finds that the 
veteran's symptoms more nearly approximate the criteria for a 
disability rating of 40 percent for the entire period of the 
claim.  The veteran was noted to have forward flexion of the 
thoracolumbar spine to 40 degrees upon VA examination in 
March 2006.  While this finding alone is not sufficient to 
support a higher rating, the examiner noted that the veteran 
experienced pain with motion in the last 20 degrees, 
suggesting a forward flexion limitation to less than 30 
degrees.  The examiner also noted a functional loss of 50 
degrees due to pain.  Furthermore, during the examination the 
veteran was asked to repetitively perform thoracolumbar spine 
flexion while standing; this motion elicited pain, but 
without evidence of further functional loss, fatigue, 
weakness or incoordination.  He also exhibited difficulties 
performing below-the-waist activities, such as dressing 
himself and tying his shoes.  Therefore, after consideration 
of all the evidence of record, and with the resolution of 
reasonable doubt in the veteran's favor, a 40 percent rating 
is appropriate for the functional limitation of flexion of 
the thoracolumbar spine.  

The objective evidence of record does not, however, show that 
the veteran's lumbosacral strain warrants a 50 percent or 
higher evaluation.  38 C.F.R. § 4.71a, General Rating 
Formula.  Because the evidence of record does not show 
unfavorable anklyosis of the entire spine or thoracolumbar 
spine, or functional loss beyond that already encapsulated in 
the assigned rating, the preponderance of the evidence is 
against an initial evaluation greater than the 40 percent 
granted in this decision for lumbosacral strain.  See 38 
C.F.R. § 5107(b); Gilbert v. Derwinski,       1 Vet. App. 49 
(1990).

Consideration has also been given to whether the evidence of 
record supports an evaluation greater than 40 percent under 
Diagnostic Code 5243, which evaluates intervertebral disc 
syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).  
However, the record does not reflect that the veteran has had 
incapacitating episodes due to intervertebral disc syndrome.  
An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Code 5243, Note(1) (2007).  
There is no evidence of such incapacitating episodes ratable 
under Diagnostic Code 5243, and therefore, DC 5243 is not for 
application here.  

Separate Ratings: Radiculopathy as Manifested by Mild 
Incomplete Sciatic Nerve Paralysis, Diagnostic Code 8520 

The propriety of a separate rating for any neurological 
component of the veteran's lumbosacral strain has also been 
considered.  See 38 C.F.R. § 4.71a, General Rating Formula, 
Note (1); see also 38 U.S.C.A. § 4.124a, Diagnostic Codes 
8520, 8620, 8720.  In this case, the medical evidence 
supports a separate evaluation for the veteran's diagnosed 
radiculopathy of the right lower extremity under 38 C.F.R. 
§ 4.124a, DC 8520 (incomplete paralysis of the sciatic 
nerve). 

Diagnostic Code 8520 provides for a 10 percent rating for 
mild incomplete paralysis of the sciatic nerve; a 20 percent 
rating for moderate incomplete paralysis of the sciatic 
nerve; a 40 percent rating for moderately severe incomplete 
paralysis; a 60 percent rating for severe incomplete 
paralysis, with marked muscular atrophy; and an 80 percent 
rating for complete paralysis of the sciatic nerve (the foot 
dangles and drops, no active movement possible of muscles 
below the knee, flexion of knee weakened or, very rarely, 
lost).  38 C.F.R. § 4.124a, DC 8520.



The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor. 38 C.F.R. § 4.124a.

In March 2006, the veteran underwent a VA spine examination; 
he complained of very intense pain from his back, radiating 
to his right leg.  On physical examination, the examiner 
noted exquisite tenderness at the paravertebral muscles of 
the lumbosacral spine.  The examination also showed reversed 
lordosis.  Sensory examination revealed decreased pinprick 
sensation in the right leg at L5-S1.  Motor examination did 
not show any atrophy, and there was normal tone and strength 
of 5/5, proximally and distally in both extremities.  Reflex 
examination showed deep tendon reflexes were +1, and 
symmetrical in both extremities.  Lasegue's sign was also 
positive on the right side.  At the conclusion of the exam, 
the examiner rendered a clinical diagnosis of right-sided L5-
S1 radiculopathy.  

In sum, the decreased pinprick response, decreased +1 deep 
tendon reflexes, positive Lasegue's sign, and diagnosis of 
L5-S1 radiculopathy are all consistent with a mild 
neurological impairment.  In as much as the motor findings 
are normal, and considering that the objective decreases are 
mild, at most, the clinical findings do not approximate the 
moderate impairment required for a higher evaluation.  

Therefore, the Board finds that the preponderance of the 
credible evidence demonstrates that the veteran is entitled 
to a separate 10 percent rating under DC 8520, but no higher, 
for the neurological manifestations of his low back 
disability in his right lower extremity. All reasonable doubt 
has been resolved in favor the veteran in making this 
decision.  38 U.S.C.A. § 5107(b) (West 2007); Gilbert.  



Other Considerations and Extraschedular Rating

The impact of functional loss, weakened movement, excess 
fatigability, incoordination, and pain has also been 
considered.  38 C.F.R. §§ 4.40, 4.45 (2007), see also Deluca 
v. Brown, 8 Vet. App. 202, 206 (1995).  However, an 
increased evaluation based on functional impairment is not 
for application in this case.  Although the veteran reported 
experiencing decreased motion and pain, the March 2006 VA 
examiner specifically indicated that there was no additional 
limitation of motion on repetitive use due to pain, fatigue, 
weakness, or lack of endurance.  Ultimately, although there 
is some subjective evidence of functional impairment, as the 
VA examiner indicated that the veteran's back disorder 
effects some of his activities of daily living, the evidence 
also demonstrated that there was no additional weakness, 
fatigue, incoordination, or limitation of motion due to 
repetitive use.  Accordingly, the veteran is not entitled to 
an increased evaluation based on these provisions because the 
evidence shows no additional functional impairment beyond 
that already contemplated within the assigned 40 percent 
evaluation.  38 C.F.R. §§ 4.40, 4.45; see also Deluca, 8 Vet. 
App. at 206.  

Notably, the Board has also considered issues raised by the 
Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), and 
whether staged ratings should be applied.  We conclude that 
he lumbosacral strain has not significantly changed and 
uniform rating is appropriate in this case.  At no time 
during the rating period has the disability exceeded the 
criteria for a 40 percent rating, or met the criteria for a 
separate, additional rating beyond the 10 percent for 
radiculopathy, which is granted herein. 


ORDER

An initial disability rating of 40 percent, but no more, for 
lumbosacral strain, myositis with right sided L5, S1 
radiculopathy is granted.  

A 10 percent rating for radiculopathy as manifested by mild 
incomplete sciatic nerve paralysis is granted.  


These grants are subject to the laws and regulations 
governing the payment of monetary awards.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


